IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,795-01


                           EX PARTE CHARONE WYNN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1012112-A IN THE 178TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to life imprisonment. The First Court of Appeals affirmed his conviction.

Wynn v. State, No. 01-05-00767-CR (Tex. App. – Houston [1st Dist.] November 9, 2006).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. Appellate counsel filed an

affidavit with the trial court. Based on that affidavit, the trial court has entered findings of fact and

conclusions of law that appellate counsel failed to timely notify Applicant that his conviction had
                                                                                                      2

been affirmed. The trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the First Court of Appeals in Cause No. 01-05-00767-CR

that affirmed his conviction in Cause No. 1012112 from the 178th District Court of Harris County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: July 24, 2013
Do not publish